NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          FEB 28 2014

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

SHAUNTAE TAYLOR,                                 No. 12-57120

               Plaintiff - Appellant,            D.C. No. 2:10-cv-09762-RGK

  v.
                                                 MEMORANDUM*
SUCHIL, in individual and official
capacity as Sheriff Deputy; RAMIREZ, in
individual capacity and official capacity as
Sheriff Deputy,

               Defendants - Appellees.


                    Appeal from the United States District Court
                       for the Central District of California
                    R. Gary Klausner, District Judge, Presiding

                            Submitted February 18, 2014**

Before:        ALARCÓN, O’SCANNLAIN, and FERNANDEZ, Circuit Judges.

       California state prisoner Shauntae Taylor appeals pro se from the district

court’s judgment dismissing his 42 U.S.C. § 1983 action alleging that defendants


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
used excessive force against him. We review de novo a dismissal for failure to

exhaust administrative remedies under the Prison Litigation Reform Act, 42 U.S.C.

§ 1997e(a), and for clear error the district court’s underlying factual

determinations. Wyatt v. Terhune, 315 F.3d 1108, 1117 (9th Cir. 2003). We

affirm.

      The district court properly dismissed Taylor’s action without prejudice

because Taylor did not properly exhaust his administrative remedies prior to filing

suit. See Woodford v. Ngo, 548 U.S. 81, 85, 93-95 (2006) (holding that “proper

exhaustion” is mandatory and requires adherence to administrative procedural

rules). Moreover, Taylor failed to show that administrative remedies were

effectively unavailable to him. See Sapp v. Kimbrell, 623 F.3d 813, 822 (9th Cir.

2010) (exhaustion is not required where administrative remedies are “effectively

unavailable”).

      AFFIRMED.




                                           2                                    12-57120